It was proven that the defendant was sitting with a man up the run some years ago, and when disturbed, his pantaloons were unbuttoned. She said she was hunting a cow, and went further up the run; he followed. She had a habit, when she wanted the men from the saltworks, of going out into the woods, and calling as if calling a cow. Five years ago, she was found just at dark in the fence corner, with Delany; he jumped and run, and she got up and came out to those who discovered them, combing and putting up her hair.
Divorce decreed.